Case 5:19-cv-05540-EJD Document 17-2 Filed 10/10/19 Page 1 of 2
Che New Hork Gimes

Hearthstone Player Suspended Over
Hong Kong Comment

By Reuters

Oct. 8, 2019

Blizzard Entertainment suspended Hong Kong-based Hearthstone player Chung
"blitzchung" Ng Wai for his public support of pro-democracy protestors in the city
during a postgame interview on Sunday.

Blitzchung, after winning a Grandmasters match, donned a gas mask and goggles --
similar to what the protestors wear to protect their identities -- on the official
Taiwanese Hearthstone stream and repeated a slogan that is associated with those
protesting the actions of the Chinese government in the area: "Liberate Hong Kong.
Revolution of our age!"

Blizzard responded by suspending blitzchung from competition for a year, adding
that he will receive no prize money from Grandmasters Season 2.

"T expected the decision by Blizzard," blitzchung told IGN.com. "I think it's unfair,
but I do respect their decision. I'm not (regretful) of what I said."

Blizzard also said it would no longer work with the two casters in the video. They
reportedly encouraged blitzchung's statement.

"During the Asia-Pacific Grandmasters broadcast over the weekend there was a
competition rule violation during a post-match interview, involving Blitzchung and
two casters, which resulted in the removal of the match VOD replay," Blizzard said
in a statement.

You have 4 free articles remaining.
Subscribe to The Times
Case 5:19-cv-05540-EJD Document 17-2 Filed 10/10/19 Page 2 of 2

"Grandmasters is the highest tier of Hearthstone Esports and we take tournament
rule violations very seriously. After an investigation, we are taking the necessary
actions to prevent similar incidents from happening in the future.

"We'd like to re-emphasize tournament and player conduct within the Hearthstone
esports community from both players and talent. While we stand by one's right to
express individual thoughts and opinions, players and other participants that elect
to participate in our esports competitions must abide by the official competition
rules."

Blizzard cited the 2019 Hearthstone Grandmasters Official Competition Rules
section 6.1 (0), which reads:

"Engaging in any act that, in Blizzard's sole discretion, brings you into public
disrepute, offends a portion or group of the public, or otherwise damages Blizzard
image will result in removal from Grandmasters and reduction of the player's prize
total to $0 USD, in addition to other remedies which may be provided for under the
Handbook and Blizzard's Website Terms."

The incident mirrors an NBA controversy sparked last week when Houston Rockets
general manager Daryl Morey posted a now-deleted comment on Twitter: "Fight
for Freedom. Stand with Hong Kong."

"As you know, there are serious protests in my country now," blitzchung said in a
statement to Inven Global.

"My call on stream was just another form of participation of the protest that I wish
to grab more attention. I put so much effort in that social movement in the past few
months that I sometimes couldn't focus on preparing my Grandmaster match. I
know what my action on stream means. It could cause me lot of trouble, even my
personal safety in real life. But I think it's my duty to say something about the
issue.”

--Field Level Media
